Citation Nr: 0431444	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-18 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for right 
eye toxouveitis. 

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of meningitis.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Appellant and R.S.

ATTORNEY FOR THE BOARD
M.S. Lane, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2000 and May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

As the claim of service connection for schizophrenia has been 
previously denied by the RO in a March 1998 rating decision, 
the current claim may not be considered on the merits unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  And the Board has jurisdictional 
responsibility to consider whether it is proper to reopen a 
claim, regardless of how the RO ruled. Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  For this reason, the issue 
has been reframed as it appears on the first page of this 
decision. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of this hearing is 
part of the record. 

The ratings for lumbosacral strain and the residuals of 
meningitis are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for schizophrenia.

2.  The additional evidence presented since the March 1998 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is essentially 
cumulative of previously submitted evidence; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Right eye toxouveitis is manifested by subjective 
complaints without evidence of active pathology, pain, 
impairment of visual acuity, loss of field vision, rest 
requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  The evidence presented since the March 1998 rating 
decision is not new and material, and the claim of service 
connection for schizophrenia is not reopened.  
38 U.S.C.A. § § 5108, 7105(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The criteria for a rating in excess of 10 percent for 
right eye toxouveitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claims.  The Board finds, however, that 
any defect with respect to the VCAA notice requirement was 
not prejudicial to the veteran for the reasons specified 
below.  The VCAA notice was provided to the veteran in 
letters by the RO, dated in January and September 2003.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability and evidence of a relationship 
between the current disability and an injury, disease or 
event in service.  As for the claim for increase, he was 
notified that the evidence must show that the disability had 
worsened.  He was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The veteran was 
notified to submit any additional evidence not previously 
identified.  He was given 30 days to respond.  After the 
veteran was provided VCAA notice, the RO obtained additional 
evidence, including a VA examination.  In December 2003, the 
RO issued a supplemental statement of the case, addressing 
the additional evidence and explaining the reasons for the 
adverse determinations.  In June 2004, the veteran provided 
additional argument and testimony at a hearing before the 
Board. 

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period).  

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not cited verbatim, the RO 
did request that the veteran identify any additional evidence 
or information, which are words to the same effect.  For this 
reason, the Board determines that the notice provision of 
38 C.F.R. § 3.159(b)(1) has been satisfied. 

For these reasons, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

I.  New and Material Evidence to Reopen the Claim of Service 
Connection for Schizophrenia

While the RO did not require the veteran to submit new and 
material evidence before considering the merits of the claim, 
as explained above, the Board is not bound by that 
determination and is, in fact, required by law to conduct an 
independent new-and-material analysis in a claim that has 
been previously denied.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Evidence Previously Considered 

In a March 1998 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for schizophrenia.  After the 
veteran was provided notice of the adverse determination and 
of his procedural and appellate rights, he did not appeal the 
rating decision and the decision became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1998).   

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
at the time of the March 1998 rating decision follows. 

At the time of the March 1998 rating decision, the evidence 
of record included the service medical records, including a 
Medical Board and a Physical Evaluation Board, which are 
negative for any complaint, finding, or history of a 
psychiatric problem.  The records do show that the veteran 
was treated for spinal meningitis in 1978.

After service, VA records show that the veteran underwent 
neuropsychological testing for a possible psychiatric 
disorder in November 1988.  A diagnosis was deferred pending 
further psychiatric evaluation.  During a VA hospitalization, 
beginning in August 1989, the diagnosis was schizophrenia.  
During a VA hospitalization, beginning in December 1989, the 
diagnosis was mood disorder.  On VA examinations in August 
1990, March 1991, and March 1993, the diagnosis was 
schizophrenia.  The examiner in March 1993 expressed the 
opinion that schizophrenia was not likely the residual of 
meningitis. 

In a February 1994 decision, the Board denied service 
connection on grounds that schizophrenia was not shown during 
service, that schizophrenia was not shown until many years 
after service, and that schizophrenia was not etiologically 
or causally related to service-connected meningitis.

In rating decisions in January 1996 and March 1998, the RO 
denied the veteran's applications to reopen his claim of 
service connection.  The additional evidence consisted of VA 
records, covering the period from August 1989 to February 
1996, showing periodic treatment for psychiatric symptoms. 

Evidence Presented Since the March 1998 Rating Decision

The veteran's current application to reopen the claim was 
received in October 1999.  

The additional evidence consists of the following items: (1) 
copies of VA records, covering the period from 1996 to 2003; 
(2) a report of VA examination in September 2000; and, (3) 
the veteran's testimony at a hearing in June 2004. 

The Law and Regulations

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Analysis 

Item 1 consists of copies of VA records, covering the period 
from 1996 to 2003, and the records show ongoing psychiatric 
symptoms.  This item is not material because it does not bear 
directly on the matter under consideration, that is, a link 
between an injury, disease, or event of service origin and 
the post-service documentation of schizophrenia, which was 
the basis for the prior denial of the claim.  In one entry in 
May 1999, the veteran related that his schizophrenia began 
after being treated for meningitis.  This notation was merely 
a transcription of the veteran's own reported medical history 
and not a specific finding as to the etiology of the 
schizophrenia, and therefore it is not new and material 
evidence that could serve to reopen the claim.

Item 2 consists of a report of VA examination and the 
examiner found that schizophrenia was not caused by 
meningitis.  This evidence opposes rather than supports the 
veteran's claim, and therefore the evidence is not and 
material. 

Item 3 consists of the veteran's testimony and the veteran 
testified that schizophrenia first began to manifest prior to 
his discharge from active duty, and that it developed 
secondary to his service-connected meningitis.  The testimony 
is cumulative of statements the veteran has made previously 
in advancing his claim, and to this extent the testimony is 
not new and material.  To the extent that the veteran is 
offering an opinion as to the onset and cause of 
schizophrenia, where as here the question of onset and 
causation is a medical one, credible medical evidence is 
required.  As a layperson, the veteran is not qualified to 
relate schizophrenia to service or a service-connected 
disability because such an opinion requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions).  
For this reason, the veteran's testimony is not material.

As the claim was previously denied in 1998 because the 
evidence was not new and material in the context of 
establishing a link between service and the post-service 
schizophrenia, and as the additional evidence does not tend 
to prove the merits of the claim as to such a link, which was 
the specified basis for the last final disallowance of the 
claim, the Board concludes that new and material evidence has 
not been presented to reopen the previously denied claim. 

II.  Increased Rating for Right Eye Toxouveitis

The veteran contends that his eye disability is worse because 
his eye tears up and itches, and he experiences headaches and 
blurred vision.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Uveitis is to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84a, DC 6000. 

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting an 
increased rating for the right eye disability.  In reaching 
this conclusion, the Board found the most probative evidence 
of record to be the reports of the VA eye examinations 
performed in June 2000 and January 2003, which show the right 
eye to be essentially asymptomatic on examination.

In the June 2000 report, uncorrected visual acuity was 20/50 
in the right eye and corrected visual acuity was 20/20.  The 
examiner further found that the veteran could see test 
letters at one foot, and that he could see hand motions and 
count fingers at three feet.  Examination revealed light 
nuclear sclerosis of both eyes and a heavily pigmented 
chorioretinal toxoplasma scar on the periphery of the right 
eye.  Examination also revealed posterior floaters of the 
right eye.  The pupils were found to be equal in size and 
equally reactive to light.  No diplopia or afferent pupil 
defects were found.  Motility was found to be within normal 
limits, and examination of the eye was found to be otherwise 
normal.
On VA examination in January 2003, the eye disability was 
inactive with no evidence of retinal edema or infiltrate.  
The examiner indicated that there was no evidence of recent 
recurrence.  The examiner noted that there had been no 
significant interval change from the VA examination in June 
2000.

With respect to visual acuity, the findings of corrected 
visual acuity of 20/20 do not warrant a rating greater than 
10 percent under Diagnostic Code 6078, pertaining to visual 
acuity alone.  

Also as there is no evidence of an active process, rest 
requirements, episodic incapacity, pain, or loss of field of 
vision.  In light of the findings, the criteria for a rating 
in excess of 10 percent under DC 6000, pertaining to the 
remaining criteria. 

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for right eye toxouveitis.


ORDER

As new and material evidence has not been presented, the 
petition to reopen the claim of service connection for 
schizophrenia is denied.

A rating in excess of 10 percent for right eye toxouveitis is 
denied.


REMAND

On the claim for increase for lumbosacral strain, on recent 
VA examinations, functional loss due to pain was not 
adequately addressed. 

On the claim for increase for residuals of meningitis, there 
is conflicting evidence as to whether meningitis resulted in 
any neurological deficit.  



Accordingly, this case is remanded for the following action:

1.  At this stage of the appeal to ensure 
compliance with the VCAA in accordance 
with 38 U.S.C.A. § 5103, the veteran is 
notified that he should provide any 
evidence in his possession, not already 
of record, that pertains to the claims.  

2.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service-
connected lumbosacral strain.  The 
veteran's file must be made available for 
review by the examiner.  The examiner is 
asked to describe the veteran's range of 
motion:  

a.  In degrees of flexion, 
extension, lateral flexion, and 
rotation; and, 

b.  In terms of weakness, fatigue 
and functional loss due to pain on 
use and, if feasible, in terms of 
additional loss of range of motion. 

3.  Schedule the veteran for a VA 
neurological examination to determine the 
current residuals of meningitis.  The 
veteran's file must be made available for 
review by the examiner.  The examiner is 
asked to describe any impairment of 
motor, sensory, or mental function that 
are attributable to the residuals of 
meningitis.  

4.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought is denied, prepare a 
supplemental statement of the case, and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



